985 So. 2d 1177 (2008)
Kavine THOMPSON, Petitioner,
v.
The STATE of Florida, etc., Respondent.
No. 3D08-970.
District Court of Appeal of Florida, Third District.
July 2, 2008.
Kavine Thompson, in proper person.
Bill McCollum, Attorney General, and Richard L. Polin, Assistant Attorney General, for respondent.
Before COPE, RAMIREZ and WELLS, JJ.
WELLS, Judge.
The defendant petitions for a writ of mandamus, compelling the lower court to hold a hearing and to rule on his post-conviction motion filed over seventeen months ago. We grant the petition and issue the writ. See Fletcher v. State, 973 So. 2d 666 (Fla. 3d DCA 2008) (granting petition for writ of mandamus and issuing writ compelling the lower court to hold a hearing and to rule on a post-conviction motion not heard for almost nineteen months); Johnson v. State, 938 So. 2d 639, 640 (Fla. 5th DCA 2006) ("Mandamus lies to compel a trial court to rule on a motion or petition after a reasonable time.").
The defendant filed a post-conviction motion under Florida Rule of Criminal Procedure 3.850 on or about December 15, 2006. The trial court set the motion for a hearing on December 27, 2006, which was then re-set thirteen more times between then and April 2008. On April 17, 2008, the defendant filed the instant petition for writ of mandamus in this court to compel the lower court to rule on his motion. Pursuant to an order directing the State to file a status report, the State informs this court that the matter has been re-set for hearing yet again, to June 2008.
The petition for writ of mandamus is granted. The trial court shall hear and rule upon the post-conviction motion within thirty days of the issuance of the writ, and shall thereafter provide this court a copy of the order thereon.
Petition granted; writ issued. This opinion shall take effect immediately and will not be delayed by the filing of any motion for rehearing or other post-decision motion.